Citation Nr: 0408792	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1994, for a total schedular evaluation for a psychiatric 
disability, classified as post-traumatic stress disorder with 
associated major affective disorder, depressed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk
INTRODUCTION

The appellant served on active duty from January 1968 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado, Regional Office (RO), which denied an effective 
date earlier than November 27, 1995, for a total schedular 
evaluation for the service-connected psychiatric disability.

In March 2000, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  
In June 2002, pursuant to the appellant's request, a hearing 
at the RO was held before the undersigned who is a Veterans 
Law Judge who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.

A Board decision of September 2002 granted an earlier 
effective date of December 6, 1994, but no earlier, for a 
total schedular evaluation for the service-connected 
psychiatric disability.

A September 2003 decision of the United States Court of 
Appeals for Veterans Claims (CAVC) vacated and remanded that 
part of the September 2002 decision of the Board which failed 
to grant an effective date earlier than December 6, 1994, for 
a total schedular evaluation for the service-connected 
psychiatric disability.  The CAVC determined that the VA did 
not properly satisfy its duty to notify under the Veterans 
Claims Assistance Act (VCAA), as codified in 38 U.S.C.A § 
5103(a).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the time the claim was undergoing review.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  

In this case, it was essentially held in the CAVC order that 
full notice of the allocation of the burdens for obtaining 
evidence necessary to his claim had not been provided to the 
appellant.  The Board decision was vacated for such notice to 
be provided.

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A § 7104.  38 C.F.R. § 
19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  

Here, the RO has provided the appellant notice, to include of 
the VCAA, however, it has been held that the appellant has 
not been advised with notice of the allocation of the burdens 
for obtaining evidence necessary to his claim.  This is a 
violation of Quartuccio, supra.  The Board may not proceed 
with appellate review without correcting this procedural 
deficiency.  Under Disabled American Veterans, supra, the 
Board may not provide the notice on its own.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the appellant has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the appellant is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio; Disabled 
American Veterans, supra. 

2.	After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all 
the evidence of record and any new 
evidence or argument submitted.  It is 
noted that there is an allegation of 
an informal claim dating from October 
29, 1990, added to the file since the 
2002 Board decision.  Initial 
adjudication of that matter should be 
included in the review.  If the action 
taken remains adverse to the appellant 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The appellant and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




